198 Pa. Super. 51 (1962)
Commonwealth
v.
Johnson, Appellant.
Superior Court of Pennsylvania.
Argued March 27, 1962.
June 12, 1962.
*52 Before RHODES, P.J., ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY, and FLOOD, JJ.
Edward K. Nichols, Jr., with him Norris, Green, Harris & Higginbotham, for appellant.
Arlen Specter, Assistant District Attorney, with him Charles Jay Bogdanoff, Assistant District Attorney, Paul M. Chalfin, First Assistant District Attorney, and James C. Crumlish, Jr., District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, June 12, 1962:
This is an appeal by defendant from a judgment of sentence of the Court of Quarter Sessions of Philadelphia County entered on December 14, 1961.
Defendant was tried before a judge, sitting without a jury, and convicted of unlawful possession of certain drugs, to wit, heroin.
*53 The issue is the reasonableness of the search of defendant's person and the seizure of heroin thereon after arrest without a warrant.
The judgment of sentence is affirmed on the opinion of Judge NEALON of the Forty-fifth Judicial District, specially presiding, as reported in 27 Pa. D. & C. 2d 301, with the following additional citations: Draper v. United States, 358 U.S. 307, 79 S. Ct. 329, 3 L. Ed. 2d 327; Lowry v. United States, 9 Cir., 135 F.2d 626; Com. v. Bosurgi, 198 Pa. Super. 47, 182 A.2d 295; Com. v. Richards, 198 Pa. Super. 39, 182 A.2d 291.